*589ORDER
Upon consideration of the motion of Pickrell & McDonald, and the accompanying affidavit of Eugene R. Pickrell, and believing that it would be in the interests of justice to amend the decision and judgment of this court dated March 21, 1938, Reap. Dec. 4262, in the cases of General Dyestuff Corporation et al. v. United States, reappraisement 106637-A, etc., “Coal-tar colors and coal-tar intermediates,” it is hereby—
Ordered, Adjudged and Decreed that the decision and judgment in the above-entitled cases be and the same are hereby amended so as to include and to hold that the proper United States value of “Dyestuff 1555 red yellow” covered by the above reappraisement is $5.596 per gram.
Dated: New York, N. Y., August 2, 1938.
Geo. Stewart Brown, Judge.